Citation Nr: 0422418	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  03-19 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for arthritis of the 
cervical spine, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel

INTRODUCTION

The veteran had active service from March 1979 to March 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center (RO) 
in Wichita, Kansas.

The veteran testified before the undersigned at a Travel 
Board hearing in March 2004.  A transcript of that hearing 
has been associated with the claims folder.  The Board notes 
that the veteran submitted additional evidence prior to the 
hearing and that he waived RO consideration of it on the 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran asserts that a rating in excess of 20 percent is 
warranted for his service-connected cervical spine arthritis 
disability.  The Court has held that where the veteran claims 
that a disability is worse than when originally rated, and 
the available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The current law also provides that consideration of an 
increased rating based on limitation of motion must include 
consideration of additional functional impairment due to 
pain, including on use and during flare-ups.  See, 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The regulations pertaining to the evaluation of disabilities 
of the spine were revised effective September 26, 2003.  VA's 
Schedule for Rating Disabilities, 68 Fed. Reg. 51454 - 51458 
(Aug. 27, 2003) (to be codified as amended at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243).  In this case, the 
claims file reveals that the veteran was last afforded a VA 
examination of his cervical spine in November 2002, prior to 
the time that the revised regulations went into effect.  The 
RO must be afforded the opportunity to adjudicate the case 
with consideration of the revised schedular criteria prior to 
appellate consideration.  Thus, a new examination to 
determine the current nature and extent of the veteran's 
service-connected cervical spine arthritis disability is 
warranted.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO via the AMC, in 
Washington, DC, for the action as follows:

1.  The RO should provide the veteran and 
his representative notice in compliance 
with the VCAA, to include 38 C.F.R. § 
3.159(b)(1), and request that the veteran 
provide any evidence in his possession 
that pertains to the claim for a rating 
in excess of 20 percent for cervical 
spine arthritis.    

?	Specifically, the veteran should 
furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his cervical spine 
arthritis since the statement of the 
case was issued in April 2003.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to 
obtain copies of all treatment 
records referred to by the veteran.

2.  After any additionally received 
evidence is associated with the claims 
file, VA should afford the veteran a VA 
examination of his cervical spine.  The 
purpose of this examination is to 
determine the nature and severity of 
manifestations of that disability.  VA 
should forward the claims file to the 
examiner for review and ask the examiner 
to confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should address the following:

a)  Identify the nature, frequency, 
severity and duration of all 
manifestations of cervical spine 
disability, to include the 
demonstrated ranges of active and 
passive cervical spine motion.  The 
examiner should specifically 
identify any excursion of motion 
accompanied by pain.

b)  The examiner should also 
consider whether the veteran's 
cervical spine disability causes 
functional loss due to reduced or 
excessive excursion, decreased 
strength, speed, or endurance, or 
the absence of necessary structures, 
deformity, adhesion, and/or 
defective innervation, and if so, 
describe the extent of this loss 
during flare-ups due to weakened 
movement, excess fatigability, 
incoordination, or pain on use.  The 
examiner should do so in terms of 
additional loss of motion beyond 
that which is observed clinically.  
The examiner should indicate whether 
any reported pain is supported by 
adequate pathology and evidenced by 
visible behavior.  He should provide 
detailed rationale, with specific 
references to the record, for his 
opinion.

c)  The examiner should specifically 
identify any evidence of neuropathy 
or other nerve involvement due to 
the service-connected cervical spine 
disability, to include reflex 
changes, characteristic pain, and 
muscle spasm.  The examiner should 
specifically address the November 
2002 VA orthopedic examination 
report findings, as well as the x-
ray studies that showed findings of 
minimal cervical spondylosis, no 
evidence of spinal canal stenosis or 
herniation of the nucleus pulposus 
or cervical cord compression (marked 
with a yellow tab on the right hand 
side of the claims file that reads 
"VAX (Spine) 11/02").  

Any functional impairment of 
the upper extremities due to 
the cervical spine disorder 
should be identified.  The 
examiner should assess the 
frequency and duration of any 
attacks of neuropathy, to 
specifically include an 
assessment of any 
incapacitating episodes of disc 
disease necessitating bed rest 
prescribed by a physician 
during any 12-month period.  
The examiner should not rely 
solely on the veteran's 
subjective reports in making 
the latter determination.  

d)  The examiner should also provide 
an opinion concerning the impact of 
the veteran's service-connected 
cervical spine disability on his 
ability to work.

The rationale for all opinions expressed 
should also be provided.


3.  VA should then review the examination 
report to ensure that it complies with 
the previous instruction.  If the report 
is deficient in any regard, VA should 
undertake the requisite corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Following completion of the above, 
VA should readjudicate the veteran's 
claim based on a consideration of all of 
the evidence of record pursuant to both 
the former and revised criteria for 
rating spine disabilities, consistent 
with governing legal authority, as well 
as the decision of the United States 
Court of Appeals for Veterans Claims 
(Court) in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and 38 C.F.R. § 3.321 
(2003).  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction he and his representative 
should be provided with a supplemental 
statement of the case and an opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  The purposes of this REMAND are to afford the 
veteran due process of law and to obtain additional medical 
information.  No inference should be drawn regarding the 
ultimate disposition of this claim.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.


	
                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




